


Exhibit 10.44.3

 

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made and entered into as of
         , 20   between Adelphia Communications Corporation, a Delaware
corporation (the “Company”), and                  (“Indemnitee”), a director of
the Company.

 

WHEREAS, the Indemnitee has been nominated to serve on the Company’s board of
directors (the “Board”) and agrees, on the condition that he be so indemnified,
to serve as a director of the Company and in such capacity will render services
to the Company;

 

WHEREAS, the Company is aware that because of the increased exposure to
litigation subjecting directors to expensive litigation risks, talented and
experienced persons are increasingly reluctant to serve or continue to serve as
directors and officers of corporations unless they are appropriately
indemnified;

 

WHEREAS, the Company is also aware that statutes and judicial decisions
regarding the duties of directors and officers are often difficult to apply,
ambiguous or conflicting and therefore fail to provide directors with adequate
guidance regarding the proper course of action;

 

WHEREAS, the Company desires to attract and retain the services of highly
experienced and capable individuals, such as Indemnitee, to serve as directors
of the Company and to indemnify its directors so as to provide them with the
maximum protection permitted by law;

 

WHEREAS, the Company believes that it is fair and proper to protect the
Company’s directors from the risk of judgments, settlements and other expenses
which may occur as a result of their service to the Company, even in cases in
which such persons received no personal profit or were not otherwise culpable;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Indemnitee, intending to be legally bound, hereby agree as follows:

 


SECTION 1.               DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

 

(a)           “Change of Control” shall be deemed to have occurred in any one of
the following circumstances occurring after the date hereof: (i) there shall
have occurred an event required to be reported with respect to the Company in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item or any similar schedule or form) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), regardless of whether the Company is
then subject to such reporting requirement; (ii) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) shall have become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company’s then outstanding voting securities; (iii)
the Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in

 

--------------------------------------------------------------------------------


office immediately prior to such transaction or event constitute less than a
majority of the Board thereafter; (iv) all or substantially all the assets of
the Company are sold or disposed of in a transaction or series of related
transactions; or (v) the individuals who on the date hereof constitute the Board
(including, for this purpose, any new director whose election or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who were directors on the date
hereof) cease for any reason to constitute at least a majority of the Board.

 


(B)           “ENTERPRISE” MEANS ANY PERSON OF WHICH INDEMNITEE IS OR WAS A
FIDUCIARY.


 


(C)           “EXPENSES” MEANS ALL DIRECT AND INDIRECT COSTS (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPTS, FEES OF
EXPERTS, WITNESS FEES, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING
COSTS, TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES, AND ALL OTHER
DISBURSEMENTS OR OUT-OF-POCKET EXPENSES) ACTUALLY, REASONABLY AND CUSTOMARILY
INCURRED IN CONNECTION WITH (I) ANY PROCEEDING, (II) ESTABLISHING OR ENFORCING
ANY RIGHT TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES UNDER THIS AGREEMENT,
APPLICABLE LAW, ANY OTHER AGREEMENT OR PROVISION OF THE COMPANY’S CERTIFICATE OF
INCORPORATION OR BY-LAWS NOW OR HEREAFTER IN EFFECT OR OTHERWISE, OR (III) THE
REVIEW AND PREPARATION OF THIS AGREEMENT ON BEHALF OF INDEMNITEE; PROVIDED,
HOWEVER, THAT “EXPENSES” SHALL NOT INCLUDE ANY LIABILITIES.


 


(D)           “FIDUCIARY” MEANS AN INDIVIDUAL SERVING AS A DIRECTOR, OFFICER,
TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, BOARD OF DIRECTORS’
COMMITTEE MEMBER, EMPLOYEE OR AGENT OF (I) THE COMPANY, (II) ANY RESULTING
CORPORATION IN CONNECTION WITH A CONSOLIDATION OR MERGER TO WHICH THE COMPANY IS
A PARTY, OR (III) ANY OTHER PERSON (INCLUDING AN EMPLOYEE BENEFIT PLAN) AT THE
REQUEST OF THE COMPANY, INCLUDING ANY SERVICE WITH RESPECT TO AN EMPLOYEE
BENEFIT PLAN, ITS PARTICIPANTS OR ITS BENEFICIARIES.


 

(e)           “Independent Counsel” means a nationally recognized law firm, or a
member of a nationally recognized law firm, that is experienced in matters of
corporate law and neither currently is, nor in the five years previous to its
selection or appointment has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the rights of Indemnitee under this Agreement or of other
indemnities under similar indemnification agreements) or (ii) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.  For the
avoidance of doubt, any law firm or member of a law firm that shall have advised
either party with respect to the review and preparation of this Agreement shall
not be Independent Counsel for the purposes of this Agreement.

 


(F)            “LIABILITIES” MEANS LIABILITIES OF ANY TYPE WHATSOEVER INCURRED
BY REASON OF (I) THE FACT THAT INDEMNITEE IS OR WAS A FIDUCIARY, OR (II) ANY
ACTION TAKEN (OR FAILURE TO ACT) BY HIM OR ON HIS BEHALF IN HIS CAPACITY AS A
FIDUCIARY, INCLUDING, BUT NOT LIMITED TO, ANY JUDGMENTS, FINES (INCLUDING ANY
EXCISE TAXES ASSESSED ON INDEMNITEE WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN),
ERISA EXCISE TAXES AND PENALTIES, AND PENALTIES AND AMOUNTS PAID IN SETTLEMENT
OF ANY PROCEEDING (INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR
PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH JUDGMENTS, FINES, PENALTIES OR
AMOUNTS PAID IN SETTLEMENT).


 

2

--------------------------------------------------------------------------------


 

(g)           “Person” means any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust, estate, governmental
unit or other enterprise or entity.


 


(H)           “PROCEEDING” SHALL MEAN ANY THREATENED, PENDING OR COMPLETED
INVESTIGATION, CIVIL OR CRIMINAL ACTION, THIRD-PARTY ACTION, DERIVATIVE ACTION,
CLAIM, SUIT, ARBITRATION, COUNTERCLAIM, CROSS CLAIM, ALTERNATIVE DISPUTE
RESOLUTION MECHANISM, INQUIRY, ADMINISTRATIVE HEARING OR ANY OTHER PROCEEDING
WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, LEGISLATIVE OR INVESTIGATIVE, INCLUDING
ANY APPEAL THEREFROM IN WHICH INDEMNITEE WAS INVOLVED AS A PARTY OR OTHERWISE BY
REASON OF (I) THE FACT THAT INDEMNITEE IS OR WAS A FIDUCIARY, OR (II) ANY ACTION
TAKEN (OR FAILURE TO ACT) BY HIM OR ON HIS BEHALF IN HIS CAPACITY AS A
FIDUCIARY.


 


(I)            “SUBSIDIARY” MEANS ANY PERSON OF WHICH A MAJORITY OF THE
OUTSTANDING VOTING SECURITIES OR OTHER VOTING EQUITY INTERESTS ARE OWNED,
DIRECTLY OR INDIRECTLY BY THE COMPANY.


 


SECTION 2.           SERVICES BY THE INDEMNITEE.  SUBJECT TO THE EFFECTIVENESS
OF THIS AGREEMENT PURSUANT TO SECTION 13 HEREOF, THE INDEMNITEE AGREES TO SERVE
AS A DIRECTOR OF THE COMPANY AT THE WILL OF THE COMPANY FOR SO LONG AS THE
INDEMNITEE IS DULY ELECTED AND QUALIFIED, APPOINTED OR UNTIL SUCH TIME AS THE
INDEMNITEE TENDERS A RESIGNATION IN WRITING OR IS REMOVED AS A DIRECTOR IN
ACCORDANCE WITH THE COMPANY’S BYLAWS AS AMENDED FROM TIME TO TIME; PROVIDED,
HOWEVER, THE INDEMNITEE MAY AT ANY TIME AND FOR ANY REASON RESIGN FROM SUCH
POSITION.


 


SECTION 3.           INDEMNIFICATION.

 

(a)           Indemnification.  Subject to the further provisions of this
Agreement, the Company hereby agrees to and shall indemnify Indemnitee and hold
him harmless from and against any and all Expenses and Liabilities incurred by
Indemnitee or on Indemnitee’s behalf, to the fullest extent permitted by
applicable law in effect on the date hereof, and to such greater extent as
applicable law may thereafter permit or authorize.

 


(B)           PRESUMPTIONS.

 


(I)            UPON MAKING ANY REQUEST FOR INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES UNDER THIS AGREEMENT, INDEMNITEE SHALL BE PRESUMED TO BE ENTITLED TO
SUCH INDEMNIFICATION OR ADVANCEMENT OF EXPENSES, AS THE CASE MAY BE, UNDER THIS
AGREEMENT AND, IN CONNECTION WITH ANY DETERMINATION WITH RESPECT TO ENTITLEMENT
TO INDEMNIFICATION UNDER SECTION 4(C) HEREOF, THE COMPANY SHALL HAVE THE BURDENS
OF COMING FORWARD WITH EVIDENCE AND OF PERSUASION TO OVERCOME THAT PRESUMPTION
IN CONNECTION WITH THE MAKING BY ANY PERSON OF ANY DETERMINATION CONTRARY TO
THAT PRESUMPTION.  NEITHER THE FAILURE OF ANY PERSON TO HAVE MADE SUCH
DETERMINATION PRIOR TO THE COMMENCEMENT OF ANY ACTION PURSUANT TO THIS AGREEMENT
THAT INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET
THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL DETERMINATION BY ANY PERSON
THAT INDEMNITEE HAS NOT MET ANY APPLICABLE STANDARD OF CONDUCT, SHALL BE A
DEFENSE TO ANY SUCH ACTION BY INDEMNITEE OR CREATE A PRESUMPTION THAT INDEMNITEE
HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT.

 

3

--------------------------------------------------------------------------------


 


(II)           FOR PURPOSES OF ANY DETERMINATION OF GOOD FAITH, INDEMNITEE SHALL
BE DEEMED TO HAVE ACTED IN GOOD FAITH IF INDEMNITEE’S ACTION IS BASED ON THE
RECORDS OR BOOKS OF ACCOUNT OF ANY ENTERPRISE, INCLUDING FINANCIAL STATEMENTS,
OR ON INFORMATION SUPPLIED TO INDEMNITEE BY THE OFFICERS OF SUCH ENTERPRISE IN
THE COURSE OF THEIR DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR SUCH
ENTERPRISE OR ON INFORMATION OR RECORDS GIVEN OR REPORTS MADE TO SUCH ENTERPRISE
BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR BY AN APPRAISER OR OTHER EXPERT
SELECTED BY SUCH ENTERPRISE.  THE PROVISIONS OF THIS SECTION 3(B) SHALL NOT BE
DEEMED TO BE EXCLUSIVE OR TO LIMIT IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH
INDEMNITEE MAY BE DEEMED OR FOUND TO HAVE MET THE APPLICABLE STANDARD OF CONDUCT
SET FORTH IN THIS AGREEMENT.


 


(III)          IF THE PERSON EMPOWERED OR SELECTED UNDER SECTION 4(C) HEREOF TO
DETERMINE WHETHER INDEMNITEE IS ENTITLED TO INDEMNIFICATION SHALL NOT HAVE MADE
A DETERMINATION WITHIN TWENTY (20) CALENDAR DAYS AFTER RECEIPT BY THE COMPANY OF
THE REQUEST THEREFOR, THE REQUISITE DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN MADE AND INDEMNITEE SHALL BE
ENTITLED TO SUCH INDEMNIFICATION, ABSENT (A) A MISSTATEMENT BY INDEMNITEE OF A
MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S
STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST FOR
INDEMNIFICATION, OR (B) A PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE
LAW.


 


(IV)          THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY OTHER
FIDUCIARY SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING ANY
RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT.


 


(C)           EFFECT OF CERTAIN PROCEEDINGS.  THE TERMINATION OF ANY PROCEEDING
BY JUDGMENT, ORDER, SETTLEMENT, CONVICTION OR UPON A PLEA OF NOLO CONTENDRE OR
ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A PRESUMPTION THAT INDEMNITEE DID
NOT ACT IN GOOD FAITH AND IN A MANNER REASONABLY BELIEVED TO BE IN OR NOT
OPPOSED TO THE BEST INTERESTS OF THE COMPANY, AND WITH RESPECT TO ANY CRIMINAL
PROCEEDING, THAT INDEMNITEE HAD REASON TO BELIEVE HIS OR HER CONDUCT WAS
UNLAWFUL.


 


SECTION 4.               EXPENSES; INDEMNIFICATION PROCEDURE.


 


(A)           ADVANCEMENT OF EXPENSES.  THE COMPANY SHALL ADVANCE ALL EXPENSES
INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF, WITHOUT REGARD TO INDEMNITEE’S
ULTIMATE ENTITLEMENT TO INDEMNIFICATION UNDER THE OTHER PROVISIONS OF THIS
AGREEMENT.  INDEMNITEE HEREBY UNDERTAKES TO REPAY SUCH AMOUNTS ADVANCED IF, AND
ONLY TO THE EXTENT THAT, IT SHALL BE DETERMINED BY A FINAL JUDGMENT OR OTHER
FINAL ADJUDICATION, NOT SUBJECT TO FURTHER APPEAL OR REVIEW, THAT INDEMNITEE IS
NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY AS AUTHORIZED HEREBY, OR UNDER
APPLICABLE LAW OR OTHERWISE.  THE ADVANCES TO BE MADE HEREUNDER SHALL BE PAID BY
THE COMPANY TO INDEMNITEE WITHIN TWENTY (20) CALENDAR DAYS FOLLOWING DELIVERY OF
ANY WRITTEN REQUEST, FROM TIME TO TIME, BY INDEMNITEE TO THE COMPANY.  ANY
OVERDUE AMOUNT OF SUCH EXPENSES TO BE PAID BY THE COMPANY HEREUNDER SHALL BEAR
INTEREST, COMPOUNDED MONTHLY, AT A RATE OF 8% PER ANNUM. ADVANCES PAYABLE
HEREUNDER SHALL INCLUDE ANY AND ALL REASONABLE EXPENSES INCURRED PURSUING AN
ACTION TO ENFORCE THIS RIGHT OF ADVANCEMENT, INCLUDING EXPENSES INCURRED

 

4

--------------------------------------------------------------------------------


 


PREPARING AND FORWARDING ANY STATEMENTS TO THE COMPANY TO SUPPORT THE ADVANCES
CLAIMED.

 

(b)           Notice by Indemnitee.  To obtain indemnification under this
Agreement, Indemnitee shall, as promptly as reasonably practicable under the
circumstances, notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or any other matter which may be subject to
indemnification of Liabilities or advancement of Expenses covered by this
Agreement; provided however, that any delay or failure to so notify the Company
shall relieve the Company of its obligations hereunder only to the extent, if at
all, that the Company is actually and materially prejudiced by reason of such
delay or failure.  Notice to the Company shall be directed to the
President/Chief Executive Officer of the Company, with a copy to the Company’s
outside counsel, at the addresses shown on the signature page of this Agreement
(or such other address as the Company shall designate in writing to Indemnitee)
in accordance with Section 18 hereof.

 

(c)           Determination of Entitlement to Indemnification.  Upon the receipt
of any notice pursuant to Section 4(b) hereof, a determination, if expressly
required by applicable law, with respect to Indemnitee’s entitlement to
indemnification hereunder shall be made within twenty (20) calendar days by (i)
a majority vote of the Board who are not parties to the Proceeding in respect of
which indemnification is sought by Indemnitee, even though less than a quorum or
(ii) by a committee of such directors designated by majority vote of such
directors even though less than a quorum, or (iii) if there are no such
directors, or if such directors so direct, by Independent Counsel in a written
opinion to the Board (a copy of which opinion shall be delivered to Indemnitee);
provided, however, that if there has been a Change of Control at or prior to the
time of such notice by Indemnitee, Indemnitee’s entitlement to indemnification
shall be determined within the foregoing time period by Independent Counsel
selected by Indemnitee, such determination to be set forth in a written opinion
to the Board (a copy of which opinion shall be delivered to Indemnitee).  The
Company agrees to pay the reasonable fees of any Independent Counsel and to
fully indemnify such Independent Counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto. If, pursuant to the foregoing, it is determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within twenty (20) calendar days from the date of notice by Indemnitee pursuant
to Section 4(b) hereof.  Indemnitee shall reasonably cooperate in the making of
such determination, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination.  For the avoidance of doubt, any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the Person making such determination shall be included as
Expenses for the purposes of this Agreement. Nothing in this Section 4(c) shall
be construed to limit or modify the presumptions in favor of Indemnitee set
forth in Section 3(b).


 


(D)           NOTICE TO INSURERS.  IF, AT THE TIME OF THE RECEIPT OF ANY NOTICE
OF ANY PROCEEDING PURSUANT TO SECTION 4(B) HEREOF, THE COMPANY HAS DIRECTORS’
AND OFFICERS’ LIABILITY INSURANCE IN EFFECT, THEN THE COMPANY SHALL GIVE PROMPT
NOTICE OF THE

 

5

--------------------------------------------------------------------------------


 


COMMENCEMENT OF SUCH PROCEEDING TO THE DIRECTORS’ AND OFFICERS’ LIABILITY
INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE RESPECTIVE
POLICIES.  THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR APPROPRIATE ACTION
TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF INDEMNITEE, ALL AMOUNTS PAYABLE AS A
RESULT OF SUCH PROCEEDING IN ACCORDANCE WITH THE TERMS OF SUCH POLICIES. THE
FAILURE OR REFUSAL OF SUCH INSURERS TO PAY ANY SUCH AMOUNT SHALL NOT AFFECT OR
IMPAIR THE OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.

 

(e)           Control of Defense; Counsel Costs; Settlement.  In connection with
paying the Expenses of any Proceeding against Indemnitee under Section 4(a), the
Company shall be entitled to elect to assume the defense of such Proceeding,
with counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, by the delivery to Indemnitee of written notice of its election to do
so.  After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company shall not be liable to
Indemnitee under this Agreement for any fees of separate counsel subsequently
incurred by Indemnitee with respect to the same Proceeding; provided, that (i)
Indemnitee shall have the right to employ counsel in any such Proceeding at
Indemnitee’s expense; and provided, further (ii) if (A) the employment of
counsel by Indemnitee has been authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there is an actual conflict of interest between
the Company and Indemnitee in the conduct of any such defense, or (C) the
Company shall not have employed counsel to assume the defense of such
Proceeding, then in any such event the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company.  The Company shall not be entitled to
assume the defense of any Proceeding brought in the name of or on behalf of the
Company or as to which Indemnitee shall have made the conclusion provided for in
(B) above.  Notwithstanding the foregoing, if at any time the Company fails to
pay any Expenses with respect to any Proceeding in accordance with Section 4(a)
hereof, Indemnitee shall immediately be entitled to assume and control his own
defense in such Proceeding with counsel of his own choice (by notice to the
Company), and will have all rights to indemnification of those counsel Expenses
hereunder.  The Company shall not settle any action or claim in any manner that
would impose any limitation or unindemnified penalty on Indemnitee without
Indemnitee’s written consent, which consent shall not be unreasonably withheld.


 


SECTION 5.               REMEDIES OF INDEMNITEE.


 


(A)           IN THE EVENT THAT (I) A DETERMINATION IS MADE PURSUANT TO SECTION
4(C) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY MADE PURSUANT TO
SECTION 4(A) HEREOF, (III) NO DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
SHALL HAVE BEEN MADE PURSUANT TO SECTION 4(C) HEREOF WITHIN TWENTY (20) CALENDAR
DAYS AFTER RECEIPT BY THE COMPANY OF NOTICE PURSUANT TO SECTION 4(B) HEREOF, OR
(IV) PAYMENT OF INDEMNIFICATION IS NOT MADE PURSUANT TO THE THIRD LAST SENTENCE
OF SECTION 4(C) HEREOF WITHIN TWENTY (20) CALENDAR DAYS AFTER THE DATE OF NOTICE
BY INDEMNITEE PURSUANT TO SECTION 4(B) HEREOF, INDEMNITEE SHALL BE ENTITLED TO
AN ADJUDICATION BY THE DELAWARE COURT OF CHANCERY OR OTHER COURT OF COMPETENT
JURISDICTION OF HIS ENTITLEMENT TO SUCH INDEMNIFICATION, ADVANCEMENT OF
EXPENSES, OR TO RECOVER DAMAGES FOR BREACH OF THIS AGREEMENT.  THE COMPANY SHALL
NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY SUCH ADJUDICATION.


 


(B)           IN THE EVENT THAT A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 4(C) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, ANY

 

6

--------------------------------------------------------------------------------


 


JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 5 SHALL BE CONDUCTED IN
ALL RESPECTS AS A DE NOVO TRIAL AND INDEMNITEE SHALL NOT BE PREJUDICED BY REASON
OF THAT ADVERSE DETERMINATION.  IN ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO
THIS SECTION 5 THE COMPANY SHALL HAVE THE BURDENS OF COMING FORWARD WITH
EVIDENCE AND OF PERSUASION TO PROVE THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES, AS THE CASE MAY BE, AND THE COMPANY
MAY NOT REFER TO OR INTRODUCE INTO EVIDENCE ANY DETERMINATION PURSUANT TO
SECTION 4(C) OF THIS AGREEMENT ADVERSE TO INDEMNITEE FOR ANY PURPOSE.  IF A
DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 4(C) HEREOF THAT
INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE COMPANY SHALL BE BOUND BY SUCH
DETERMINATION IN ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 5,
ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A
MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY
MISLEADING, IN CONNECTION WITH THE REQUEST FOR INDEMNIFICATION, OR (II) A
PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE LAW.


 


(C)           IN THE EVENT THAT INDEMNITEE, PURSUANT TO THIS SECTION 5, SEEKS A
JUDICIAL ADJUDICATION TO ENFORCE HIS RIGHTS UNDER, OR TO RECOVER DAMAGES FOR
BREACH OF, THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO RECOVER FROM THE
COMPANY, AND SHALL BE INDEMNIFIED BY THE COMPANY AGAINST, ANY AND ALL EXPENSES
ACTUALLY AND REASONABLY INCURRED BY HIM IN SUCH JUDICIAL ADJUDICATION.  IF IT
SHALL BE DETERMINED IN SAID JUDICIAL ADJUDICATION THAT INDEMNITEE IS ENTITLED TO
RECEIVE PART BUT NOT ALL OF THE INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
SOUGHT, THE INDEMNITEE SHALL BE ENTITLED TO RECOVER FROM THE COMPANY, AND SHALL
BE INDEMNIFIED BY THE COMPANY AGAINST, ANY AND ALL EXPENSES REASONABLY INCURRED
BY INDEMNITEE IN CONNECTION WITH SUCH JUDICIAL ADJUDICATION.


 


(D)           THE COMPANY SHALL BE PRECLUDED FROM ASSERTING IN ANY JUDICIAL
PROCEEDING COMMENCED PURSUANT TO THIS SECTION 5 THAT THE PROCEDURES AND
PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND ENFORCEABLE AND SHALL
STIPULATE IN ANY SUCH COURT THAT THE COMPANY IS BOUND BY ALL THE PROVISIONS OF
THIS AGREEMENT.

 

SECTION 6.           Nonexclusivity.  The indemnification provided by this
Agreement shall be in addition to any rights to which Indemnitee may be entitled
under the Company’s Certificate of Incorporation, the Company’s Bylaws, any
agreement, any vote of shareholders or disinterested directors, the General
Corporation Law of the State of Delaware (the “DGCL”) or otherwise, both as to
action in Indemnitee’s official capacity and as to action in another capacity
while holding such office.


 


SECTION 7.               PARTIAL INDEMNIFICATION.  IF INDEMNITEE IS ENTITLED
UNDER ANY PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR SOME
OR A PORTION OF THE EXPENSES OR LIABILITIES ACTUALLY OR REASONABLY INCURRED BY
INDEMNITEE IN INVESTIGATION, DEFENSE, APPEAL OR SETTLEMENT OF ANY PROCEEDING,
BUT NOT, HOWEVER, FOR THE TOTAL AMOUNT THEREOF, THE COMPANY SHALL NEVERTHELESS
INDEMNIFY INDEMNITEE FOR THE PORTION OF SUCH EXPENSES AND LIABILITIES TO WHICH
INDEMNITEE IS ENTITLED.


 


SECTION 8.               MUTUAL ACKNOWLEDGMENT.  BOTH THE COMPANY AND INDEMNITEE
ACKNOWLEDGE THAT IN CERTAIN INSTANCES, U.S. FEDERAL LAW OR APPLICABLE PUBLIC
POLICY MAY PROHIBIT THE COMPANY FROM ADVANCING EXPENSES OR INDEMNIFYING ITS
DIRECTORS UNDER THIS AGREEMENT OR OTHERWISE.  INDEMNITEE UNDERSTANDS AND
ACKNOWLEDGES THAT THE COMPANY MAY BE REQUIRED IN THE FUTURE TO UNDERTAKE WITH
THE SECURITIES AND EXCHANGE COMMISSION TO SUBMIT THE QUESTION OF INDEMNIFICATION
TO A COURT IN CERTAIN CIRCUMSTANCES FOR A DETERMINATION OF THE COMPANY’S RIGHT

 

7

--------------------------------------------------------------------------------


 


UNDER PUBLIC POLICY TO INDEMNIFY INDEMNITEE.  ANY ACTION TAKEN PURSUANT TO THE
TERMS OF THIS SECTION 8 SHALL NOT CONSTITUTE A BREACH OF THIS AGREEMENT.


 


SECTION 9.           DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE.  THE COMPANY
SHALL USE ITS BEST EFFORTS TO OBTAIN AND MAINTAIN ON AN ONGOING BASIS A POLICY
OR POLICIES OF INSURANCE ON COMMERCIALLY REASONABLE TERMS WITH REPUTABLE
INSURANCE COMPANIES PROVIDING LIABILITY INSURANCE FOR FIDUCIARIES, INCLUDING
INDEMNITEE, IN RESPECT OF ACTS OR OMISSIONS OCCURRING WHILE SERVING IN SUCH
CAPACITY, AND TO ENSURE THE COMPANY’S PERFORMANCE OF ITS INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT, ON TERMS WITH RESPECT TO COVERAGE AND AMOUNT
(INCLUDING WITH RESPECT TO THE PAYMENT OF EXPENSES) NO LESS FAVORABLE THAN THOSE
OF SUCH POLICY OR POLICIES OF INSURANCE IN EFFECT ON THE DATE HEREOF.  TO THE
EXTENT THAT THE COMPANY MAINTAINS A POLICY OR POLICIES OF INSURANCE PURSUANT TO
THIS SECTION 9, INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES IN
ACCORDANCE WITH ITS OR THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE
AVAILABLE FOR ANY FIDUCIARY UNDER SUCH POLICY OR POLICIES.


 


SECTION 10.         SEVERABILITY.  IF THIS AGREEMENT OR ANY PORTION HEREOF SHALL
BE INVALIDATED OR RULED TO BE UNENFORCEABLE ON ANY GROUND BY ANY COURT OF
COMPETENT JURISDICTION, THEN THE COMPANY SHALL NEVERTHELESS INDEMNIFY INDEMNITEE
TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW AND THE COURT IS EXPRESSLY
REQUESTED AND AUTHORIZED TO CONSTRUE THIS AGREEMENT IN ORDER, AS CLOSELY AS
POSSIBLE, TO PROVIDE THE BENEFITS TO INDEMNITEE INTENDED BY THIS AGREEMENT.

 


SECTION 11.         DURATION OF AGREEMENT.  THE INDEMNIFICATION PROVIDED UNDER
THIS AGREEMENT SHALL CONTINUE AS TO THE INDEMNITEE FOR ANY ACTION TAKEN OR NOT
TAKEN WHILE SERVING AS A FIDUCIARY EVEN THOUGH INDEMNITEE MAY HAVE CEASED TO
SERVE IN SUCH CAPACITY AT THE TIME OF ANY ACTION OR OTHER COVERED PROCEEDING.


 


SECTION 12.         EXCEPTIONS.  ANY OTHER PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE COMPANY SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF
THIS AGREEMENT TO INDEMNIFY INDEMNITEE AS FOLLOWS:


 


(A)           EXCLUDED ACTS.  NO INDEMNIFICATION SHALL BE MADE FOR ANY ACTS OR
OMISSIONS OR TRANSACTIONS, IF AND TO THE EXTENT THAT IT SHALL BE DETERMINED BY A
FINAL JUDGMENT OR OTHER FINAL ADJUDICATION, NOT SUBJECT TO FURTHER APPEAL OR
REVIEW, THAT A DIRECTOR MAY NOT BE RELIEVED OF LIABILITY ARISING FROM ANY SUCH
ACTS OR OMISSIONS OR TRANSACTIONS UNDER THE DGCL.


 


(B)           INDEMNITEE LIABLE TO COMPANY.  NO INDEMNIFICATION SHALL BE MADE IN
RESPECT OF ANY PROCEEDING, CLAIM, ISSUE OR MATTER AS TO WHICH IT SHALL HAVE BEEN
DETERMINED BY A FINAL JUDGMENT OR OTHER FINAL ADJUDICATION, NOT SUBJECT TO
FURTHER APPEAL OR REVIEW, THAT INDEMNITEE IS LIABLE TO THE COMPANY UNLESS AND
ONLY TO THE EXTENT THAT SUCH FINAL JUDGMENT OR OTHER FINAL ADJUDICATION SHALL
DETERMINE THAT, DESPITE THE ADJUDICATION OF LIABILITY BUT IN VIEW OF ALL OF THE
CIRCUMSTANCES OF THE CASE, INDEMNITEE IS FAIRLY AND REASONABLY ENTITLED TO
INDEMNITY FOR SUCH EXPENSES AS THE COURT DEEMS PROPER AND THEN ONLY TO THE
EXTENT THAT THE COURT SHALL DETERMINE.


 


(C)           CLAIMS INITIATED BY INDEMNITEE.  NO INDEMNIFICATION OR ADVANCE OF
EXPENSES TO INDEMNITEE SHALL BE MADE WITH RESPECT TO PROCEEDINGS OR CLAIMS
INITIATED OR BROUGHT VOLUNTARILY BY INDEMNITEE AND NOT BY WAY OF DEFENSE, EXCEPT
WITH RESPECT TO SUCH PROCEEDINGS BROUGHT TO ESTABLISH OR ENFORCE A RIGHT TO
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES UNDER THIS AGREEMENT OR ANY OTHER
STATUTE OR APPLICABLE LAW OR OTHERWISE AS

 

8

--------------------------------------------------------------------------------


 


REQUIRED UNDER SECTION 145(C) OF THE DGCL OR ANY OTHER PROVISION OF THE
CERTIFICATE OF INCORPORATION OR BYLAWS OF THE COMPANY, UNLESS (I) THE BOARD OF
DIRECTORS HAS APPROVED THE INITIATION OR BRINGING OF SUCH PROCEEDING (OR ANY
PART OF ANY PROCEEDING) OR (II) THE COMPANY PROVIDES THE INDEMNIFICATION, IN ITS
SOLE DISCRETION, PURSUANT TO THE POWERS VESTED IN THE COMPANY UNDER APPLICABLE
LAW.


 


(D)           LACK OF GOOD FAITH.  NO INDEMNIFICATION SHALL BE MADE TO INDEMNIFY
INDEMNITEE FOR ANY EXPENSES OR LIABILITIES INCURRED BY INDEMNITEE WITH RESPECT
TO ANY PROCEEDINGS INSTITUTED BY INDEMNITEE TO ENFORCE OR INTERPRET THIS
AGREEMENT, IF IT SHALL BE DETERMINED BY A FINAL JUDGMENT OR OTHER FINAL
ADJUDICATION, NOT SUBJECT TO FURTHER APPEAL OR REVIEW, THAT EACH OF THE MATERIAL
ASSERTIONS MADE BY INDEMNITEE IN SUCH PROCEEDING WAS NOT MADE IN GOOD FAITH OR
WAS FRIVOLOUS;


 


(E)           INSURED CLAIMS.  NO INDEMNIFICATION SHALL BE MADE TO INDEMNIFY
INDEMNITEE FOR EXPENSES OR LIABILITIES OF ANY TYPE WHATSOEVER IF, BUT ONLY TO
THE EXTENT THAT, INDEMNITEE SHALL HAVE ACTUALLY RECEIVED PAYMENT WITH RESPECT TO
ANY SUCH EXPENSES OR LIABILITIES FROM AN INSURER UNDER ANY POLICY OF DIRECTORS’
AND OFFICERS’ LIABILITY INSURANCE MAINTAINED BY THE COMPANY, AND ANY SUCH
PAYMENT SHALL NOT BE RECOVERED (IN WHOLE OR IN PART) FROM INDEMNITEE BY SUCH
INSURER;


 


(F)            CLAIMS UNDER SECTION 16(B).  NO INDEMNIFICATION SHALL BE MADE
UNDER THIS AGREEMENT FOR EXPENSES, LIABILITIES AND THE PAYMENT OF PROFITS
ARISING FROM THE PURCHASE AND SALE BY INDEMNITEE OF SECURITIES IN VIOLATION OF
SECTION 16(B) OF THE EXCHANGE ACT OR ANY SIMILAR STATE OR LOCAL LAW WITH RESPECT
TO THE DISGORGEMENT OF “SHORT SWING” PROFITS; OR


 


(G)           UNAUTHORIZED SETTLEMENTS.  NO INDEMNIFICATION SHALL BE MADE UNDER
THIS AGREEMENT FOR ANY AMOUNTS PAID IN SETTLEMENT OF ANY PROCEEDINGS COVERED
HEREBY WITHOUT THE PRIOR CONSENT OF THE COMPANY TO SUCH SETTLEMENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD;

 

provided, that nothing in this Section 12 shall be construed to limit or modify
the presumptions in favor of Indemnitee set forth in Section 3(b).

 

SECTION 13.     Effectiveness of Agreement.  The indemnification permitted under
the terms of certain provisions of this Agreement shall be effective as of the
date of approval of this Agreement by the U.S. Bankruptcy Court overseeing the
Company’s case under chapter 11 of title 11 of the U.S. Code (the “Bankruptcy
Court”), in an order stating that no further approval by the Bankruptcy Court
shall be required before the Company makes any payment to Indemnitee hereunder,
and shall apply to acts or omissions of Indemnitee which occurred prior to such
date if Indemnitee was a Fiduciary at the time such act or omission occurred.

 


SECTION 14.     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, AND ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.

 

9

--------------------------------------------------------------------------------



 


SECTION 15.     SUCCESSORS AND ASSIGNS.


 


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS,
ASSIGNS, INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR
ASSETS OF THE COMPANY, SPOUSES, HEIRS, AND EXECUTORS, ADMINISTRATORS, PERSONAL
AND LEGAL REPRESENTATIVES.  THE COMPANY SHALL REQUIRE AND CAUSE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL, OR A SUBSTANTIAL PART OF THE BUSINESS OR ASSETS OF THE
COMPANY, BY WRITTEN AGREEMENT IN THE FORM AND SUBSTANCE SATISFACTORY TO
INDEMNITEE, EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF
NO SUCH SUCCESSION HAD TAKEN PLACE.

 

(b)           The indemnification and advancement of Expenses provided by, or
granted pursuant to this Agreement shall continue as to a person who has ceased
to be a Fiduciary.  If the Indemnitee is deceased and is entitled to
indemnification under any provision of this Agreement, when requested in writing
by the spouse of the Indemnitee, and/or the Indemnitee’s heirs, executors,
administrators, legatees or assigns, the Company shall provide appropriate
evidence of the Company’s agreement set out herein to indemnify the Indemnitee
against and to itself assume such Expenses.

 


SECTION 16.     MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION OR
AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY BOTH
OF THE PARTIES HERETO.  THE OBSERVANCE OF ANY TERM OF THIS AGREEMENT MAY BE
WAIVED (EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY) BY THE PARTY ENTITLED TO ENFORCE SUCH TERM ONLY BY A WRITING
SIGNED BY THE PARTY AGAINST WHICH SUCH WAIVER IS TO BE ASSERTED.  NO WAIVER OF
ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A
WAIVER OF ANY OTHER PROVISIONS HEREOF (WHETHER OR NOT SIMILAR) NOR SHALL SUCH
WAIVER CONSTITUTE A CONTINUING WAIVER.


 


SECTION 17.     NOTICE.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED DULY GIVEN (I) IF
DELIVERED BY HAND OR BY COURIER AND RECEIPTED FOR BY THE PART ADDRESSEE, ON THE
DATE OF SUCH RECEIPT, (II) IF MAILED BY DOMESTIC CERTIFIED OR REGISTERED MAIL
WITH POSTAGE PREPAID, ON THE THIRD BUSINESS DAY AFTER THE DATE POSTMARKED OR
(III) IF SENT BY FACSIMILE TRANSMISSION AND FAX CONFIRMATION IS RECEIVED, ON THE
NEXT BUSINESS DAY FOLLOWING THE DATE ON WHICH SUCH FACSIMILE TRANSMISSION WAS
SENT.  ADDRESSES FOR NOTICE TO EITHER PARTY ARE AS SHOWN ON THE SIGNATURE PAGE
OF THIS AGREEMENT, OR AS SUBSEQUENTLY MODIFIED BY WRITTEN NOTICE.


 


SECTION 18.     SUBROGATION.  IN THE EVENT OF PAYMENT UNDER THIS AGREEMENT, THE
COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS
OF RECOVERY OF THE INDEMNITEE, WHO SHALL, AT THE COMPANY’S EXPENSE, EXECUTE ALL
DOCUMENTS REQUIRED AND DO ALL ACTS THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS
AND TO ENABLE THE COMPANY EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


 


SECTION 19.     EVIDENCE OF COVERAGE.  UPON REQUEST BY INDEMNITEE, THE COMPANY
SHALL PROVIDE COPIES OF ANY AND ALL DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
POLICIES OBTAINED AND MAINTAINED IN ACCORDANCE WITH SECTION 9 OF THIS
AGREEMENT.  THE COMPANY SHALL

 

10

--------------------------------------------------------------------------------


 

promptly notify Indemnitee of any changes in the Company’s directors’ and
officers’ liability insurance coverage.


 


SECTION 20.     GOVERNING LAW.  THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE WITHOUT APPLICATION OF THE CONFLICT OF LAWS PRINCIPLES
THEREOF.


 


SECTION 21.     CONSENT TO JURISDICTION.  THE COMPANY AND INDEMNITEE EACH HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION AND VENUE OF THE BANKRUPTCY COURT AND
THE COURTS OF THE STATE OF NEW YORK FOR ALL PURPOSES IN CONNECTION WITH ANY
ACTION OR PROCEEDING WHICH ARISES OUT OF OR RELATES TO THIS AGREEMENT.


 


SECTION 22.     ENTIRE AGREEMENT.  THIS AGREEMENT AND THE DOCUMENTS REFERRED TO
HEREIN CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT
TO THE MATTERS COVERED HEREBY, AND ANY OTHER PRIOR OR CONTEMPORANEOUS ORAL OR
WRITTEN UNDERSTANDINGS OR AGREEMENTS WITH RESPECT TO THE MATTERS COVERED HEREBY
ARE SUPERSEDED BY THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above-written.

 

 

ADELPHIA COMMUNICATIONS
CORPORATION

 

5619 DTC Parkway

 

Englewood, CO 80111

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

With a copy to:

 

 

 

Boies, Schiller & Flexner, LLP

 

333 Main Street

 

Armonk, NY 10504

 

Attn: Christopher Boies

 

Facsimile: (914) 749-8300

 

 

 

and

 

 

 

Willkie Farr & Gallagher

 

787 Seventh Avenue

 

New York, NY 10019-6099

 

Attn: Maurice Lefkort

 

Facsimile: (212) 728-8111

 

 

 

 

AGREED TO AND ACCEPTED:

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

12

--------------------------------------------------------------------------------
